Name: 85/255/EEC: Council Decision of 2 May 1985 on a financial contribution from the Community to the campaign against foot-and-mouth disease in south-east Europe
 Type: Decision
 Subject Matter: EU finance;  health;  agricultural activity;  cooperation policy
 Date Published: 1985-05-07

 Avis juridique important|31985D025585/255/EEC: Council Decision of 2 May 1985 on a financial contribution from the Community to the campaign against foot-and-mouth disease in south-east Europe Official Journal L 122 , 07/05/1985 P. 0023 - 0023*****COUNCIL DECISION of 2 May 1985 on a financial contribution from the Community to the campaign against foot-and-mouth disease in south-east Europe (85/255/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas there have been outbreaks of foot-and-mouth disease caused by viruses foreign to the Community in recent years in certain regions of south-east Europe; whereas the danger to Community livestock from such exotic foot-and-mouth viruses has not yet been removed; whereas, consequently, aid should continue to be granted to the non-member countries concerned to enable them to apply measures designed to prevent the spread of these viruses, in particular by the creation of buffer zones in these regions, HAS DECIDED AS FOLLOWS: Article 1 The Community shall contribute to the campaign in the countries of south-east Europe against exotic foot-and-mouth viruses. The Commission shall be responsible for paying a contribution to the Food and Agricultural Organization of the United Nations (FAO) programme for 1985 and 1986. Article 2 The Commission shall be responsible for supervising the manner in which the contribution provided for in Article 1 is used. It shall report to the Council and to the European Parliament on the implementation of this Decision. Done at Luxembourg, 2 May 1985. For the Council The President F. M. PANDOLFI (1) OJ No C 31, 1. 2. 1985, p. 11. (2) OJ No C 94, 15. 4. 1985.